Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.

2.         Claims 36, 40-41, 43, 44 and 71-73 are pending. 
	Applicant's amendments to claims 36 and 43, cancellation of claims 1, 5-7, 10, 13, 25-27, 31-32, 34-35, and submission of new claims 71-73, in the reply filed on 6/20/2022 are acknowledged.    
Claims 36, 40-41, 43, 44 and 71-73 and SEQ ID NO: 126 are examined on the merits. 
3.	The rejections and objections not recited in this action are withdrawn.

                  			 

                  			 Improper Markush Grouping
4.           Claims 36, 40-41, 43, 44 and 71-73 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	In claim 36, SEQ ID NO;126 has distinct structures with other sequences listed in claim 36.
In claim 43, SEQ ID NO;126 has distinct structures with other sequences listed in claim 43.
	In claim 71, SEQ ID NO;126 has distinct structures with other sequences listed in claim 71.
            In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 40-41, 43, 44 and 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 36, the recitation “stringent condition” renders the claim indefinite. It is unclear what condition is considered as a stringent condition. The metes and bounds are not clear. Further the recitation “a nucleic acid molecule that is or is capable of producing the dsRNA molecule” also renders the claim indefinite. It is unclear what “is capable of” means given that the process or other material involved is unknown. For example, A,U,G,C is capable of producing dsRNA by RNA synthesis. The metes and bounds are not clear. Still further, it is unclear part (i), (ii) or (iii) is additional structure for one of the annealed strands or is a limitation further limits the one strand of the annealed strands. The metes and bounds are not clear.

In claim 43, the recitation “stringent condition” renders the claim indefinite. It is unclear what condition is considered as a stringent condition. The metes and bounds are not clear. Further the recitation “a nucleic acid molecule that is or is capable of producing the dsRNA molecule” also renders the claim indefinite. It is unclear what “is capable of” means given that the process or other material involved is unknown. For example, A,U,G,C is capable of producing dsRNA by RNA synthesis. The metes and bounds are not clear. Still further, it is unclear part (i), (ii) or (iii) is additional structure for one of the annealed strands or is a limitation further limits the one strand of the annealed strands. The metes and bounds are not clear.
In claim 72, the recitation “substantially complementary” render the claim indefinite. Without further defined by the specification, it is unclear what is considered to be substantially complementary. The metes and bounds are not clear. 
				
Written Description


4.	Claims 36, 40-41, 43 and 44 remain and 72-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
A review of the language of instant claims indicates that obtaining dsRNA having sequence   or to the complement thereof  or a nucleotide sequence encoding SEQ ID NO: 126, wherein the dsRNA has insecticidal activity on Diabrotica barberi/Diabrotica undecimpunctata are essential to practice the invention. 
The specification teaches SEQ ID NO: 126 could be potential target gene without reduction to practice.
First, it is noted that gene silencing is nucleotide sequence dependent rather than polypeptide. Therefore, although the genus of nucleotide sequence encoding SEQ ID NO:126 can be obtained by using different codons, there is no conserved structure at nucleotide level to correlate the structure of dsRNA to its function of inhibiting the target gene of SEQ ID NO:126.
Applicants claims are drawn to targeting nucleic acid sequences that hybridize to SEQ ID NO:126. First, given the undefined stringent hybridization condition, it is unclear what sequence homology would be between variant and SEQ ID NO:126. Further, even if stringent hybridization condition were well defined, the state-of-the-art teaches isolating DNA fragments using stringent hybridization conditions, does not always select for DNA fragments whose contiguous nucleotide sequence is the same or nearly the same as the probe.  Fourgoux-Nicol et al (1999, Plant Molecular Biology 40 :857-872) teach the isolation of a 674bp fragment using a 497bp probe incorporating stringent hybridization conditions comprising three consecutive 30 minute rinses in 2X, 1X and 0.1X SSC with 0.1% SDS at 650C (page 859, left column, 2nd paragraph).  Fourgoux-Nicol et al also teach that the probe and isolated DNA fragment exhibited a number of sequence differences comprising a 99bp insertion and a single nucleotide gap, while the DNA fragment contained 2 single nucleotide gaps and together the fragments contained 27 nucleotides mismatches.  Taking into account the insertions, gaps and mismatches, the longest stretch of contiguous nucleotides to which the probe could hybridize consisted of 93bp of DNA (page 862, Figure 2).  In the present example, the isolated fragment of Frourgoux-Nicol et al exhibits less than 50% sequence identity with the probe to which the fragment hybridized.
Neither the specification nor the prior art teaches that nucleotide sequences having at least 23 contiguous nucleotides of a nucleotide sequence that can hybridize under stringent condition to SEQ ID NO: 126 or to the complement thereof can be used for silencing, except for SEQ ID NO:126 itself. The only structure taught by specification is nucleotide sequences having at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or to the complement thereof. The specification does not provide guidance for conserved structure for variants of at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or the complement thereof essential for having insecticidal activity. The Therefore, given the breadth of the claim and the lack of further guidance, a person skilled in the art would conclude that applicants are not in possession of the whole claimed genus.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of species as claimed by the genus.  Applicants only describes at least 23 contiguous nucleotides fragment of SEQ ID NO: 126 or the complement thereof. Applicant fails to describe conserved structure shared by the variants thereof. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Applicants traverse in the paper filed 3/10/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that the claims as amended only recite at least a 23 contiguous nucleotide fragment of SEQ ID NO:126 (response, page 7).
The Office contends that as discussed above, the scope of claims is not limited to 23 contiguous nucleotide of SEQ ID NO:126, it also encompasses numerous variants of SEQ ID NO:126 and the fragment thereof..


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 36, 40-41, 43 and 44 remain and 71-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (WO 2016138106).
	The claims are drawn to a method of control D. barberi and D. undecimpunctata pest using dsRNA comprising a sense sequence having at least 23 bp of SEQ ID NO: 126 and the complement thereof, wherein the dsRNA has insecticidal activity on a coleopteran plant pest and wherein the pest is Diabrotica barberi/Diabrotica undecimpunctata. The claims are also drawn to nucleic acid molecule/vector encoding the dsRNA or transgenic plant/plant part/ commodity product comprising the nucleic acid molecule; or wherein the method further comprising contacting the pest with a second insecticidal agent for controlling Diabrotica such as Bt insecticidal protein.
Hu et al. teach a method causing mortality or stunting in Diabrotica species comprising providing in diet of Diabrotica species with a recombinant RNA comprising silencing element complementary to target gene of SEQ ID NO:2, wherein ingestion thereof by the pest results in insecticidal activity (claims 1-83); or wherein the silencing element is dsRNA (claim 4) or wherein the Diabrotica species is Diabrotica barberi/Diabrotica undecimpunctata (claims 3 and 45); or method of providing a plant having improved resistance to Diabrotica species by transforming a polynucleotide expressing the silencing element (claim 46) or a method further comprising contacting the pest with a second insecticidal agent for controlling Diabrotica such as Bt insecticidal protein (page 48, line 8). Hu et al. also the recombinant DNA expressing the silencing element or transgenic plant/ seed comprising the recombinant DNA (claims 41-42). The transgenic plant/ seed is also considered a commodity product. Therefore the reference teaches all the limitation set forth by instant invention.
	

RESULT 23
BDE42569
ID   BDE42569 standard; cDNA; 2792 BP.
XX
AC   BDE42569;
XX
DT   20-OCT-2016  (first entry)
XX
DE   Diabrotica virgifera coatomer, gamma subunit, SEQ 2.
XX
KW   COPG gene; Coatomer subunit gamma; coatomer gamma subunit;
KW   coatomer, gamma subunit; crop improvement; gene silencing; insecticide;
KW   plant insect pest; rna interference; seed; ss.
XX
OS   Diabrotica virgifera.
XX
CC PN   WO2016138106-A1.
XX
CC PD   01-SEP-2016.
XX
CC PF   24-FEB-2016; 2016WO-US019313.
XX
PR   27-FEB-2015; 2015US-0126151P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
XX
CC PI   Hu X,  Niu X,  Presnail JK,  Richtman N,  Zhao J;
XX
DR   WPI; 2016-53530M/61.
XX
CC PT   Ribonucleic acid construct used in kit for controlling insect pests 
CC PT   comprises double-stranded RNA region, strand of which has polynucleotide,
CC PT   which encodes silencing element having insecticidal activity against 
CC PT   Coleoptera plant pest.
XX
CC PS   Claim 1; SEQ ID NO 2; 103pp; English.
XX
CC   The present invention relates to a novel ribonucleic acid construct used 
CC   in a kit for controlling insect pests. The ribonucleic acid construct 
CC   comprises a double-stranded RNA region, and a strand with a 
CC   polynucleotide that encodes a silencing element having insecticidal 
CC   activity against Coleoptera plant pest. The invention further provides: a
CC   composition comprising the ribonucleic acid construct; a plant cell 
CC   having stably incorporated into its genome a heterologous polynucleotide 
CC   comprising the silencing element; a transgenic seed from the plant; a 
CC   method for controlling the plant insect pest; and a kit comprising the 
CC   ribonucleic acid construct. The present sequence represents a Diabrotica 
CC   virgifera coatomer, gamma subunit fragment, which is targeted by a RNA 
CC   interference (RNAi) agent and used in the invention for preparing a kit 
CC   for controlling insect pests.
XX
SQ   Sequence 2792 BP; 906 A; 506 C; 582 G; 798 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 592;  DB 54;  Length 2792;
  Best Local Similarity   73.8%;  
  Matches  437;  Conservative  155;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGAAAGGAAGGACCCAAGACCAAACAACCAUCGAGAUACAUCCGUUUUAUCUACAAUCG 60
              |||||||||||||||||||||||||||||||:|||||:|||:|||::::|:|:||||:||
Db       1481 AGGAAAGGAAGGACCCAAGACCAAACAACCATCGAGATACATCCGTTTTATCTACAATCG 1540

Qy         61 CGUCAUAUUGGAAUGUCCUUCUGUAAGAGCUGCUGCAGUCUCCGCCAUGGCACAAUUCGG 120
              ||:||:|::||||:|:||::|:|:||||||:||:||||:|:||||||:|||||||::|||
Db       1541 CGTCATATTGGAATGTCCTTCTGTAAGAGCTGCTGCAGTCTCCGCCATGGCACAATTCGG 1600

Qy        121 AGCCUCUUGUCCCGAUUUGUUAGAAAAUAUCCAAAUAUUACUUUCGAGGUGUCAGAUGGA 180
              ||||:|::|:|||||:::|::||||||:|:|||||:|::||:::|||||:|:||||:|||
Db       1601 AGCCTCTTGTCCCGATTTGTTAGAAAATATCCAAATATTACTTTCGAGGTGTCAGATGGA 1660

Qy        181 UUCAGACGAUGAAGUUAGGGACAGAGCUACAUAUUAUAGUAAUAUACUUAACAAAAAUGA 240
              ::|||||||:||||::|||||||||||:|||:|::|:||:||:|:||::||||||||:||
Db       1661 TTCAGACGATGAAGTTAGGGACAGAGCTACATATTATAGTAATATACTTAACAAAAATGA 1720

Qy        241 UAAAAGUUUAUACAACAAUUACAUUUUGGAUUCUUUGCAGGUUUCAAUUCCUUCACUAGA 300
              :|||||:::|:|||||||::|||::::|||::|:::|||||:::|||::||::|||:|||
Db       1721 TAAAAGTTTATACAACAATTACATTTTGGATTCTTTGCAGGTTTCAATTCCTTCACTAGA 1780

Qy        301 AAGAUCGCUUAGAGAAUACAUUCAAAAUCCAACUGACGAACCAUUUGACAUUAAGUCCGU 360
              ||||:|||::||||||:|||::|||||:|||||:|||||||||:::||||::|||:|||:
Db       1781 AAGATCGCTTAGAGAATACATTCAAAATCCAACTGACGAACCATTTGACATTAAGTCCGT 1840

Qy        361 ACCUGUAGCAGCAGUGCCAACAGCAGAAGAACGAGAAGUUAAAAACAAAUCUGAAGGACU 420
              |||:|:||||||||:|||||||||||||||||||||||::|||||||||:|:|||||||:
Db       1841 ACCTGTAGCAGCAGTGCCAACAGCAGAAGAACGAGAAGTTAAAAACAAATCTGAAGGACT 1900

Qy        421 GCUAGUCUCUCAAGGUCCAGUCCGACCUCCUCCGGUGUCUAGAGAAGAAAACUUCGCCGA 480
              ||:||:|:|:|||||:||||:||||||:||:||||:|:|:||||||||||||::||||||
Db       1901 GCTAGTCTCTCAAGGTCCAGTCCGACCTCCTCCGGTGTCTAGAGAAGAAAACTTCGCCGA 1960

Qy        481 AAAACUUAGUAACGUUCCGGGUAUACAACAGUUAGGACCUUUGUUCAAAACUUCCGACGU 540
              |||||::||:||||::|||||:|:|||||||::||||||:::|::||||||::||||||:
Db       1961 AAAACTTAGTAACGTTCCGGGTATACAACAGTTAGGACCTTTGTTCAAAACTTCCGACGT 2020


Qy        541 CGUUGAACUCACUGAAUCUGAAACAGAGUAUUUUGUCCGCUGUAUCAAGCAC 592
              ||::||||:|||:|||:|:|||||||||:|::::|:||||:|:|:|||||||
Db       2021 CGTTGAACTCACTGAATCTGAAACAGAGTATTTTGTCCGCTGTATCAAGCAC 2072

Applicants traverse in the paper filed 6/20/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Hu et al. does not enable a skilled artisan to carry out the claimed invention without undue experimentation (response, page 6).
The Office contends that Applicant’s argument has no merit in that Applicants fails to point out why undue experimentation is required. As contrast, a person skilled in the art can readily make dsRNA targeting SEQ ID NO:126 gene and its orthologies in Diabrotica species as disclosed by Hu et al. There is no undue experimentation required to make dsRNA targeting SEQ ID NO:126 and test it for controlling Diabrotica insect by inhibiting its orthologies in Diabrotica barberi/Diabrotica undecimpunctata as taught by Hu et al. (claims 3 and 45).
	Applicants argue that Hu et al. do not disclose or suggest that dsRNA targeting SEQ ID NO:126 could have insecticidal activity against D. barberi and D. undecimpunctata (response, page 7).
	The Office contends that as discussed above, Hu et al. clearly teach that the Diabrotica species is Diabrotica barberi/Diabrotica undecimpunctata (claims 3 and 45).
	Applicants argue that Hu et al. only provides the result for in vitro insect bioassay for D. virgifera (response, page 7).
	The Office contends that there is no requirement for reduction to practice to meet the enablement requirement. Similar, instant specification also fails to reduce to practice for instant invention. 
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662